Citation Nr: 1241688	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, including secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for peripheral neuropathy of the lower extremities and erectile dysfunction, including secondary to service-connected type II diabetes mellitus.  The Veteran filed a notice of disagreement in November 2009.  In a June 2010 rating decision, the RO granted service connection for erectile dysfunction as well as entitlement to special monthly compensation based on the loss of use of a creative organ.  Hence, this issue was fully resolved and will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for peripheral neuropathy of the lower extremities was denied on the basis that he did not have a current diagnosis of the disability on VA examinations conducted in September 2008 and May 2010.  However, private medical records and opinion statements from L.N.S., M.D. (Dr. S.), denote diagnoses of peripheral neuropathy of the lower extremities due to type II diabetes mellitus.  

The Veteran's representative asserted that the examiner who conducted the evaluations in September 2008 and May 2010 did not address the evidence in the Veteran's favor and did not perform electromyography in order to ascertain whether the Veteran in fact did have peripheral neuropathy of the lower extremities.  Hence, he avers that these opinions are not sufficient and do not satisfy VA's duty to assist the Veteran in the development of his claim.  Notably, the Board observes that Dr. S. did not indicate whether her evaluations and opinions were based on an electromyography study either.  Additionally, she did not address the detailed evidence in the file demonstrating that the Veteran sustained a work-related low back injury (for which he received workers' compensation benefits) that resulted in herniated discs, degenerative disc disease, pain radiating down both legs, and neurovascular insufficiency of the left leg; or the evidence that showed the Veteran's lower extremity complaints and problems pre-dated his diagnosis of type II diabetes mellitus.  Finally, her area of expertise is not clearly delineated on her clinical files.  As such, the Board finds that the clinical evidence in the file is insufficient upon which to render an appellate decision.  Therefore, a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

Ongoing VA medical records and any additional evidence to support the claims should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for peripheral neuropathy of the lower extremities since service.  After securing the necessary release(s), the RO should obtain any outstanding records.  


2.  The Veteran should be afforded the opportunity to provide additional evidence, including clinical reports of electromyography, and an explanation of her opinions from Dr. S., related to her diagnoses of peripheral neuropathy of the lower extremities and her medical opinions relating such disability to the Veteran's type II diabetes mellitus.  Specifically, Dr. S. should report her clinical specialty for the record and reconcile her statements with the documented work-related back injury that the Veteran sustained in the 1970's with resultant degenerative disc disease and radiating pain.  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA peripheral nerves examination with an appropriate specialist to determine the nature and etiology of the Veteran's complaints related to his lower extremities.  The claims folder must be made available to the examiner for review in conjunction with the examination and all appropriate tests and studies should be performed.  

The examiner should examine the Veteran, review the Veteran's claims folder and answer the following questions and identify the basis upon which the opinion(s) are based:  

a. Does the Veteran have peripheral neuropathy of the lower extremities?  The examiner should specifically reconcile the conflicting opinions on this question and explain the objective clinical findings found on evaluation to support the relevant diagnoses.  
.
b. 
If the clinical evidence supports a diagnosis of peripheral neuropathy of the lower extremities, is it at least as likely as not (i.e., is there a 50/50 chance) that disability is proximately due to or aggravated by the Veteran's type II diabetes mellitus?  In rendering an opinion, the examiner should specifically address the Veteran's post-service, work-related back injury and subsequent diagnoses of herniated discs, degenerative disc disease, and radiating pain, and any role this injury played in the development of the Veteran's currently manifest neurovascular lower extremity complaints.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for peripheral neuropathy of the lower extremities, including secondary to service-connected type II diabetes mellitus.  If the benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

